DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 7/19/2018, 5/28/2019, 7/10/2020, and 7/23/2021. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election is considered without traverse of Group I, claims 1-15 in the reply filed on 5/9/2022 is acknowledged.

Group II, claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was considered to be made without traverse in the reply filed on 5/9/2022.

Applicant cites MPEP §803 and states a belief that there is not an undue burden to examine all the claims and states that Applicant is entitled to have a reasonable species examined. Applicant’s statements have been considered, but are not persuasive. First, contrary to Applicant’s mere belief, an undue burden does exist as shown in the election/restriction notice because the two groups of claims possess different classifications that would necessitate wholly different searches and search strategies resulting in an undue burden. Indeed, the different classification of the claims is supported in MPEP §803 as being demonstrative of an undue burden. Secondly, contrary to Applicant’s statement, the presently elected group already does provide for such a reasonable examination of the claim set. 

Claim Objections
Claim 1 is objected to because of the following informality: there should be a semicolon instead of a comma at the end of the first limitation on line 4. Thus, the claim should be amended like so: “first algorithm on input data[[,]];”. Appropriate correction is required.
Claim 7 is objected to because of the following informality: “an batch mode” should be changed to “[an]] a batch mode”. Appropriate correction is required.

Claim 14 is objected to because of the following informality: there should be a semicolon instead of a comma at the end of the first limitation on line 5. Thus, the claim should be amended like so: “neural network system[[,]];”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation “the neural network model” on lines 2 and 3. There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation “the system” on line 6. There is insufficient antecedent basis for this limitation in the claim.
	Claims 7-15 are rejected by virtue of their dependency from claim 6 and because they do not provide further clarification on the issues.

Claim 9 recites the limitation “a size of the outputs” on line 2, but it is not clear if Applicant intended this limitation to the same as or different from the “a size of outputs” recited on line 1 of the claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 for all claims
Under the first part of the analysis, claims 1-5 recite a system and claims 6-15 recite a method. Accordingly, these claims fall within the four statutory categories and the analysis now proceeds to Step 2A, Prongs 1 and 2 and then Step 2B. 

Claim 1
Step 2A, prong 1: the following limitations on lines 3-10 recite mental processes: “generate a plurality of first outputs by performing a first computation based on a first algorithm on input data, 
… determine a computing parameter in an adaptive manner based on at least one of a computing load and a computing capability of the neural network system; and 
… perform a second computation based on a second algorithm on at least two first outputs from among the plurality of first outputs, based on the computing parameter.”
The above limitations describe mental processes because, under a broadest reasonable interpretation (BRI), they involve: generating first outputs by performing first computation based on the first algorithm and data, determining adaptively the computing parameter based on the computing load and capability of the neural network system, and performing second computation based on the second algorithm and data. 
Thus, the claim recites mental processes because the limitations are based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)). Indeed, the claim limitations mainly relate to performing determinations and computations with various types of data. Wherein examples of such types of data include operational data of the neural network like its computing load and capability, amongst other types of data. In addition, one can mentally or with the aid of pencil and paper make an adaptive determination regarding the operational data of the neural network system by updating the determination based on updated operational data of the neural network system, resulting in an adaptive determination. As such, these limitations are conceivably performed mentally or with the aid of paper and pencil and thus are considered as mental processes.
Step 2A, prong 2: the following limitations recite additional elements: 
Lines 1-3: “A neural network system configured to perform a parallel-processing operation, the neural network system comprising: a first processor configured to”.
Line 5: “a memory storing a first program configured to”.
Line 8: “10a second processor configured to perform the parallel-processing operation to”. 
The preamble and claim limitations recite additional elements related to mere instructions for applying the judicial exception, i.e., the steps related to performing the mental processes of performing computations and making determinations, in a generic computing environment such as the neural network system (see MPEP 2106.05(f)). The neural network system being a generic computing environment because it can be a generic computer device that executes software instructions to implement the neural network. Similarly, the multiple recitations of the processors and memory to perform the various mental processes relate to mere instructions for applying the judicial exception in a generic computing devices and environment (see MPEP 2106.05(f)). Wherein these recitations of the neural network system, processor, and memory denote a generic computing environment (see MPEP 2106.05(h)) and do not amount to anything more than the use of the generic computing environment to perform the mental processes (see MPEP 2106.04(a)(2)(III)(C)). 
Thus, the limitations taken together do not integrate the judicial exception into a practical application. 
Step 2B: the limitations recited above do not amount to significantly more than the judicial exception. As stated above, the preamble reciting the neural network system and the limitations of the processors and memory relate to mere instructions to apply the judicial exception in a generic computing environment, wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the instruction for the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)). 
Furthermore, specifying the utilization of the neural network system, processors, and memory is an implementation in a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). 
As such, the claim limitations do not amount to significantly more than the judicial exception. 

Claim 2
Step 2A, prong 1: the claim inherits the mental processes from the independent claim. The claim does not recite additional mental processes. 
Step 2A, prong 2: the following limitation recite additional elements: “The neural network system of claim 1, wherein the second algorithm comprises a neural network model.”
The claim recites additional elements related to mere instructions to apply the judicial exception by specifying that the algorithm comprises a neural network model, i.e., an algorithmic model, in a generic computing environment such as the neural network system (see MPEP 2106.05(f)). The neural network system being a generic computing environment because it can be a generic computer device that executes software instructions to implement the neural network and the neural network model. As such, the claim denotes a generic computing environment with implementation of a software comprising the algorithmic model (see MPEP 2106.05(h)). 
Thus, the limitations taken together do not integrate the judicial exception into a practical application. 
Step 2B: the limitation recited above does not amount to significantly more than the judicial exception. As stated above, the recitation of the neural network system and the composition of the algorithm relate to mere instructions to apply the judicial exception in a generic computing environment, wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the instruction for applying the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)). 
Furthermore, specifying the utilization of the neural network system is an implementation in a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). 
As such, the claim limitations do not amount to significantly more than the judicial exception. 

Claim 3
Step 2A, prong 1: the claim inherits the mental processes from the independent claim. The claim does not recite additional mental processes. 
Step 2A, prong 2: the following limitation recite additional elements: “The neural network system of claim 1, wherein the computing parameter comprises at least one of a size of inputs of the neural network model, a number of the inputs, a number of instances of the neural network model, and a batch mode of the neural network model.” 
The claim recites additional elements related to mere instructions to apply the judicial exception by specifying the composition of the computing parameter, e.g. the input sizes, number of inputs, number of instances, and a batch mode of the neural network model (i.e., algorithmic model), in a generic computing environment such as the neural network system (see MPEP 2106.05(f)). The neural network system being a generic computing environment because it can be a generic computer device that executes software instructions to implement the neural network and the neural network model. As such, the claim denotes a generic computing environment with implementation of a software comprising the algorithmic model and further details about the implementation via the computing parameter (see MPEP 2106.05(h)). 
Thus, the limitations taken together do not integrate the judicial exception into a practical application. 
Step 2B: the limitation recited above does not amount to significantly more than the judicial exception. As stated above, the recitation of the neural network system and the composition of the computing parameter relate to mere instructions to apply the judicial exception in a generic computing environment, wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the instruction for applying the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)). 
Furthermore, specifying the utilization of the neural network system is an implementation in a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). 
As such, the claim limitations do not amount to significantly more than the judicial exception. 

Claim 4
Step 2A, prong 1: the claim inherits the mental processes from the independent claim. The claim does not recite additional mental processes. 
Step 2A, prong 2: the following limitation recite additional elements: “The neural network system of claim 2, wherein the first processor is a dedicated processor designed to perform the first algorithm.” 
The limitation relates to mere instructions for applying the judicial exception, i.e., related to performing the first algorithm, on a generic computing device such as the processor (see MPEP 2106.05(f)), as well as a generic field of use via application to the processor (see MPEP 2106.05(h)). The recitation of the processor being a dedicated processor to perform the algorithm is just simply designating/choosing which processor runs the first algorithm. For example, out of N processors, the first processor is designated/chosen to run the first algorithm, wherein it is designed to run that algorithm by virtue of executing the code for that first algorithm. As such, any processor can be a “dedicated processor designed to perform the first algorithm” by virtue of being designated/chosen to execute the code of the first algorithm, wherein the processor involved is still just a generic processor. That is, the processor is still a generic processor which has been designated/chosen to perform the first algorithm. Therefore, the recitation of the dedicated processor is merely denoting that the processor is designated/chosen to run the algorithm and nothing more. Thus, the limitation does not integrate the judicial exception into a practical application. 
Step 2B: the limitation recited above does not amount to significantly more than the judicial exception. 
As stated above, the limitation of the processor relates to mere instructions to apply the judicial exception in a generic computing environment, wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the instruction for the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)). The recitation of the processor being a dedicated processor to perform the algorithm is just simply designating/choosing which processor runs the first algorithm. For example, out of N processors, the first processor is designated/chosen to run the first algorithm, wherein it is designed to run that algorithm by virtue of executing the code for that first algorithm. As such, any processor can be a “dedicated processor designed to perform the first algorithm” by virtue of being designated/chosen to execute the code of the first algorithm, wherein the processor involved is still just a generic processor. That is, the processor is still a generic processor which has been designated/chosen to perform the first algorithm. 
Furthermore, and for the reasons stated above, specifying the utilization of the processor is an implementation in a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). 
As such, the claim limitation does not amount to significantly more than the judicial exception. 

Claim 5
Step 2A, prong 1: the claim inherits the mental processes from the independent claim. The claim does not recite additional mental processes. 
Step 2A, prong 2: the following limitation recite additional elements: “The neural network system of claim 2, wherein the memory stores a second program that executes the second algorithm.”
The limitation describes the use of the memory to store data such as the second program recites, at a high level of generality, the additional element of an insignificant extra-solution activity related to mere data storage (see MPEP 2106.05(g)). Thus, the limitation does not integrate the judicial exception into a practical application. 
Step 2B: the limitation recited above does not amount to significantly more than the judicial exception. The limitation recites the memory for storing data, which denotes mere data storage indicative of an insignificant extra-solution activity (see MPEP 2106.05(g)). Wherein the courts have held that “storing and retrieving information in memory” are known to be well-understood, routine, and conventional activities when recited at a high level of generality (see MPEP 2106.05(d)(II)). As such, the claim limitation does not amount to significantly more than the judicial exception. 

Claim 6
Step 2A, prong 1: the following limitations on lines 3-9 recite mental processes: “performing, …, a first computation on a first input for generating a plurality of first outputs; 
determining, …, a computing parameter based on computing information of the system; 
determining, …, N candidates from the first outputs based on the computing parameter, where N >= 2; and 
performing, …, a second computation on the N candidates”. 
The above limitations describe mental processes because, under a broadest reasonable interpretation (BRI), they involve: performing the first and second computation, and determining the computing parameters and N candidates based on the computing parameters. 
Thus, the claim recites mental processes because the limitations are based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)). Indeed, the claim limitations mainly relate to performing determinations and computations with various types of data, e.g. computing information and output data, amongst other types of data. Wherein one can mentally or with the aid of pencil and paper perform computations by making calculations using the various data types. Likewise, one can also mentally or with the aid of pencil and paper make such determinations of the computing parameters and N candidates by making calculations to determine these elements based on various given data types. 
As such, these limitations are conceivably performed mentally or with the aid of paper and pencil and thus are considered as mental processes.
Step 2A, prong 2: the following limitations recite additional elements: 
Preamble: “A method of operating a neural network system comprising a computing device for performing a hybrid computation, the method comprising:”.
Lines 3, 5, and 7: “by the computing device”. 
Lines 9-10: “by the computing device, … by performing a parallel-processing operation on the N candidates using a neural network model”.
The preamble and claim limitations recite additional elements related to mere instructions for applying the judicial exception, i.e., the steps related to performing the mental processes of making computations and making determinations, in a generic computing environment such as the neural network system comprising the computing device (see MPEP 2106.05(f)). The neural network system is a generic computing environment as denoted by the recitation of the generic computing device for the neural network system and for performing the computation. Similarly, the multiple recitations of the computing device to perform the various mental processes relate to mere instructions for applying the judicial exception in generic computing devices and in a generic computing environment (see MPEP 2106.05(f)). Wherein these recitations of the neural network system, processor, and computing device denote a generic computing environment (see MPEP 2106.05(h)) and do not amount to anything more than the use of the generic computing environment to perform the mental processes (see MPEP 2106.04(a)(2)(III)(C)). 
The limitation reciting the computing device and the performing of the parallel-processing operation using the neural network model also relate to mere instructions for applying the judicial exception on a generic computing device that implements an algorithm, i.e., the neural network model is merely an algorithm that is executed on the computing device. As such, the limitation does not amount to anything more than the use of a generic computing tool to implement the algorithm. 
Thus, the limitations taken together do not integrate the judicial exception into a practical application. 
Step 2B: the limitations recited above do not amount to significantly more than the judicial exception. As stated above, the preamble reciting the neural network system and the limitations of the computing device relate to mere instructions to apply the judicial exception in a generic computing environment, wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the instruction for the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)). The neural network system is a generic computing environment as denoted by the recitation of the generic computing device for the neural network system. 
Furthermore, specifying the utilization of the neural network system and computing device is an implementation in a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). 
The limitation reciting the computing device and the performing of the parallel-processing operation using the neural network model also relate to mere instructions for applying the judicial exception on a generic computing device that implements an algorithm such as the neural network model. Wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute an algorithm to implement the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)).
As such, the claim limitations do not amount to significantly more than the judicial exception. 

Claim 7: is substantially similar to claim 3 and thus is rejected for similar reasons as claim 3.

Claim 8
Step 2A, prong 1: the following limitations recite mental processes: “The method of claim 7, …, and the determining of the computing parameter comprises determining the size of the inputs to be K times the first size, where K >=1”. 
This is a mental process because determining the computing parameter based on the size of inputs with the first size being >= to 1 are tasks based on observations, evaluations, judgments, or opinions that can be performed mentally or with the aid of a pencil and paper (see MPEP 2106.04(a)(2)(III)). 
Step 2A, prong 2: the following limitation recites additional elements: “wherein each of the plurality of first outputs has a first size”. The description that the first outputs have a first size denote mere instructions for applying the judicial exception because it is simply specifying that the first outputs have a first size, wherein such outputs occur in a generic computing environment as represented by the neural network system (see MPEP 2106.05(f)). That is, the limitation relates to an implementation of the judicial exception and nothing more. Thus, the limitation does not integrate the judicial exception into a practical application. 
Step 2B: the limitation recited above does not amount to significantly more than the judicial exception. As stated above, the description that the first outputs have a first size denotes mere instructions for applying the judicial exception (see MPEP 2106.05(f)). As such, the claim limitation does not amount to significantly more than the judicial exception. 

Claim 9
Step 2A, prong 1: the claim inherits the mental processes from the independent claim. The claim does not recite additional mental processes. 
Step 2A, prong 2: the following limitation recites additional elements: “The method of claim 8, wherein a size of outputs of the neural network model is K times a size of the outputs when the size of the inputs is equal to the first size.” The description of the output sizes of the neural network model denotes mere instructions for applying the judicial exception because it is simply specifying the output sizes, wherein such outputs occur in a generic computing environment as represented by the neural network system (see MPEP 2106.05(f)). That is, the limitation relates to an implementation of the judicial exception via the algorithmic model as denoted by the neural network model and nothing more. Thus, the limitation does not integrate the judicial exception into a practical application. 
Step 2B: the limitations recited above do not amount to significantly more than the judicial exception. As stated above, the description regarding the output sizes denotes mere instructions for applying the judicial exception (see MPEP 2106.05(f)). As such, the claim limitation does not amount to significantly more than the judicial exception. 
Claim 10
Step 2A, prong 1: the following limitations recite mental processes: “The method of claim 7, wherein the determining of the computing parameter comprises determining the size of the inputs of the neural network model to be equal to a size of the plurality of first outputs, and determining the number of the instances of the neural network model to be a multiple number.”
The above limitations describe mental processes because, under a broadest reasonable interpretation (BRI), they involve: making determinations of the computing parameter and of the number of neural network instances. 
Thus, the claim recites mental processes because the limitations are based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)). Indeed, the claim limitations mainly relate to making determinations of the computing parameter by determining that the sizes of the inputs and outputs are equal and determining that the number of neural network instances is a multiple number. Wherein one can mentally or with the aid of pencil and paper make these determinations using observations, evaluations, judgments, or opinions. That is, one
As such, these limitations are conceivably performed mentally or with the aid of paper and pencil and thus are considered as mental processes.
Step 2A, prong 2: the claim does not recite any additional elements that integrate the judicial exception into a practical application.
Step 2B: the claim does note recite any additional elements that amount to significantly more than the judicial exception.

Claim 11
Step 2A, prong 1: the following limitations recite mental processes: “The method of claim 7, wherein the determining of the computing parameter 25comprises determining the batch mode based on the computing information, and determining the number of the inputs based on the batch mode.”
The above limitations describe mental processes because, under a broadest reasonable interpretation (BRI), they involve: making determinations of the computing parameter and the number of inputs. 
Thus, the claim recites mental processes because the limitations are based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)). Indeed, the claim limitations mainly relate to making determinations of the computing parameter by determining the batch mode based on the computer information and making determination of the number of inputs based on batch mode. Wherein one can mentally or with the aid of pencil and paper make these determinations using observations, evaluations, judgments, or opinions. That is, one can mentally or with the aid of pencil and paper determine the batch mode of a computer based on some computing information about it and one can mentally or with the aid of pencil and paper determine the number of inputs in the batch mode. 
As such, these limitations are conceivably performed mentally or with the aid of paper and pencil and thus are considered as mental processes.
Step 2A, prong 2: the claim does not recite any additional elements that integrate the judicial exception into a practical application.
Step 2B: the claim does note recite any additional elements that amount to significantly more than the judicial exception.

Claim 12
Step 2A, prong 1: the following limitations recite mental processes: 
“The method of claim 7, …, and the performing of the second computation comprises: 
generating N first computation outputs by performing a first sub operation on the N candidates,…; and 
generating N second computation outputs by performing a second sub operation on the N first computation outputs,….”
 The above limitations describe mental processes because, under a broadest reasonable interpretation (BRI), they involve: generating first and second computation outputs via respective sub operations of candidate data, wherein the computation outputs correspond to a respective layer, i.e., they correspond to a particular data value. 
Thus, the claim recites mental processes because the limitations are based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)). Indeed, the claim limitations mainly relate to generating first and second computations, wherein one can mentally or with the aid of pencil and paper perform first and second computations via a respective first and operation on the candidate data, to generate the first and second computation outputs. 
As such, these limitations are conceivably performed mentally or with the aid of paper and pencil and thus are considered as mental processes.
Step 2A, prong 2: the following limitation recite additional elements: 
Lines 1-2: “wherein the neural network model comprises a plurality of layers”.
Lines 4-5: “the first sub operation corresponding to a first layer from among the plurality of layers”.
Lines 7-8: “the second sub operation corresponding to a second layer from among the plurality of layers”. 
The limitation describing the composition of the neural network model recites additional elements related to mere instructions to apply the judicial exception by specifying implementation details of the neural network model, i.e., algorithmic model (see MPEP 2106.05(f)). The limitation describing that the first and second sub operations correspond to a respective layer recites, at a high level of generality, the additional element of an insignificant extra-solution activity related to the arranging/selecting of data for manipulation (see MPEP 2106.05(g)). 
Therefore, the limitations do not integrate the judicial exception into a practical application. 
Step 2B: the limitations recited above do not amount to significantly more than the judicial exception. As stated above, the description of neural network’s composition relate to mere instructions to apply the judicial exception in a generic computing environment, wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the instruction for applying the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)). 
Additionally, the limitation describing sub operations denote an insignificant extra-solution activity, wherein the courts have held that arranging a hierarchy of groups/data or sorting information are known to be well-understood, routine, and conventional activities when recited at a high level of generality (see MPEP 2106.05(d)(II)). 
As such, the claim limitations do not amount to significantly more than the judicial exception. 

Claim 13
Step 2A, prong 1: the following limitations recite mental processes: “The method of claim 6, wherein the determining of the computing parameter comprises determining the computing parameter based on at least one of a computing load and a computing capability….”
Thus, the claim recites mental processes because the limitations are based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)). Indeed, the claim limitations mainly relate to making a determination of the computing parameter based on at least one of computing load and capability. Wherein one can mentally or with the aid of pencil and paper make these determinations using observations, evaluations, judgments, or opinions. That is, one
As such, these limitations are conceivably performed mentally or with the aid of paper and pencil and thus are considered as mental processes.
Step 2A, prong 2: the following limitation recites additional elements: “of the neural network system”. The claim recites additional elements related to mere instructions to apply the judicial exception in a generic computing environment such as the neural network system (see MPEP 2106.05(f)). The neural network system being a generic computing environment because it can be a generic computer device that executes software instructions to implement the neural network. As such, the claim denotes a generic computing environment (see MPEP 2106.05(h)). 
Thus, the limitation does not integrate the judicial exception into a practical application. 
Step 2B: the limitation recited above does not amount to significantly more than the judicial exception. As stated above, the recitation of the neural network system relate to mere instructions to apply the judicial exception in a generic computing environment, wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the instruction for applying the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)). 
Furthermore, specifying the utilization of the neural network system is an implementation in a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). 
As such, the claim limitation does not amount to significantly more than the judicial exception. 

Claim 14
Step 2A, prong 1: the claim inherits the mental processes from the independent claim. The claim does not recite additional mental processes. 
Step 2A, prong 2: the following limitations recite additional elements: “The method of claim 13, wherein the computing load comprises at least one of a number of the plurality of first outputs, a dimension of each of the plurality of first outputs, a capacity and power of a memory required for processing based on the neural network model, and a data processing speed required by the neural network system, and the computing capability comprises at least one of usable power, a usable hardware resource, a usable memory capacity, a system power state, and a remaining quantity of a battery which are associated with the neural network system.” 
The description of the computing load and computing capability with specifying details about the outputs and its dimension, as well as the memory, power, resources, processing speed, and battery requirements relate to mere instructions to apply the judicial exception in a generic computing environment such as the neural network system (see MPEP 2106.05(f)). The neural network system being a generic computing environment because it can be a generic computer device that executes software instructions to implement the neural network. Wherein these recitations of the neural network system, power, processor, memory, and battery denote a generic computing environment and its implementation (see MPEP 2106.05(h)). That is, the recitations denote a field of use related to the technological environment of the neural network system (see MPEP 2106.05(h)). Thus, the limitations do not integrate the judicial exception into a practical application. 
Step 2B: the limitations recited above do not amount to significantly more than the judicial exception. As stated above, the description of the computing load and computing capability relate to mere instructions to apply the judicial exception in a generic computing environment, wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the instruction for the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)). 
Furthermore, specifying the operation of the neural network system, power, processor, memory, and battery is an implementation in a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). 
As such, the claim limitations do not amount to significantly more than the judicial exception. 

Claim 15
Step 2A, prong 1: the claim inherits the mental processes from the independent claim. The claim does not recite additional mental processes. 
Step 2A, prong 2: the following limitation recites additional elements: “The method of claim 6, wherein the computing device comprises heterogeneous first and second processors, and the first computation is performed by the first processor, and the second computation is performed by the second processor.”
The claim limitations recite additional elements related to mere instructions for applying the judicial exception, i.e., the steps related to performing the first and second computations by the respective processors, in a generic computing environment such as the heterogeneous processors (see MPEP 2106.05(f)). Wherein these recitations of the processors denote a generic computing environment (see MPEP 2106.05(h)) and do not amount to anything more than the use of the generic computing environment to perform the mental processes (see MPEP 2106.04(a)(2)(III)(C)). 
Thus, the limitations taken together do not integrate the judicial exception into a practical application. 
Step 2B: the limitations recited above do not amount to significantly more than the judicial exception. As stated above, the limitations of the processors relate to mere instructions to apply the judicial exception in a generic computing environment, wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the instruction for the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)). 
Furthermore, specifying the utilization of the heterogeneous processors is an implementation in a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). 
As such, the claim limitations do not amount to significantly more than the judicial exception. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2016/0379112, hereinafter He).

Regarding claim 1, He teaches:
A neural network system configured to perform a parallel-processing operation, the neural network system comprising ([0016], [0019], and [0148]: describing a neural network (NN) system, e.g. deep NN system, that can perform parallel operations, e.g. parallel training of the NN.):
a first processor configured to generate a plurality of first outputs by performing a first computation based on a first algorithm on input data ([0064]: describing a first processor such as an extraction module that performs a first computation based on a first algorithm (e.g., computing transformations based on non-linear transformation functions/algorithms) on input data (e.g., period data 1 to W) to generate a plurality of outputs (e.g., denoted as input sets 1 to W). This is shown in Fig. 2. Wherein the extraction module is implemented via a processor and computer-readable with relevant instructions ([0054]-[0055] and [0150]-[0151]).), 
a memory storing a first program configured to determine a computing parameter in an adaptive manner based on at least one of a computing load and a computing capability of the neural network system ([0027], [0030], and [0054]: describing a memory/storage media for storing a plurality of instructions and programs/modules. Wherein such programs/modules include an updating module, which can denote a first program, for determining computing parameters of the neural network in an adaptive manner via backpropagation ([0086], [0115], and [0118]). The computing parameters comprising a computing load such as output values, e.g., obtained via transformations ([0064] and [0080]) or computations in the neural network layers ([0083]-[0084]), or computing capability such as resource allocation of computing resources ([0015]) or neuron parameters ([0086], [0115], and [0118]).); and 
a second processor configured to perform the parallel-processing operation ([0016], [0094], and [0150]: describing multiple processors such as multi-core processors or multiple processing units, wherein such processors or units can denote a second processor, for performing parallel processing operations.) to perform a second computation based on a second algorithm on at least two first outputs from among the plurality of first outputs ([0078-[0080] and [0082]-[0083]: describing a computational model for implementing a neural network model, i.e., second algorithm, to perform computations on the input data sets 1 to W that are received from and generated by the extraction module, i.e., the input data sets 1 to W denoting at least two outputs from among the plurality of first outputs. Wherein the computational model for implementing the neural network performs additional computations, e.g. additional transformations to the respective input data sets to obtain “input-specific parameters” ([0080]) or computing outputs such as estimated values based on the respective input data sets ([0083] and [0089]]). This is shown in Figs. 4 and 5.), based on the computing parameter (describing based on computing parameters such as neural network layers ([0083]-[0084]) or neuron parameters ([0086], [0115], and [0118]), just to name a few.).



Regarding claim 2, the rejection of claim 1 is incorporated. He teaches:
The neural network system of claim 1, wherein the second algorithm comprises a 15neural network model ([0078]-[0079]: describing that the computational model comprises a plurality of neural network models.).

Regarding claim 3, the rejection of claim 1 is incorporated. He teaches:
The neural network system of claim 1, wherein the computing parameter comprises at least one of a size of inputs of the neural network model, a number of the inputs ([0021] and [0061]: describing a plurality of inputs, which are derived from a plurality of data sources. This is shown in Fig. 3.), a number of instances of the neural network model, and a batch mode of the neural network model.

Regarding claim 4, the rejection of claim 2 is incorporated. He teaches:
The neural network system of claim 2, wherein the first processor is a dedicated processor designed to perform the first algorithm ([0032], [0054]-[0055] and [0150]-[0151]: describing that the processor implements modules such as the extraction module, wherein such processor includes specialized programming for implementing the various particular modules. That is, the processor is dedicated to that the module by virtue of the specialized programming for implementing the module. The extraction module performing the first algorithm as was previously described.).



Regarding claim 5, the rejection of claim 2 is incorporated. He teaches:
The neural network system of claim 2, wherein the memory stores a second 25program that executes the second algorithm ([0029]-[0030], [0043], and [0049]: describing that the computing devices comprises computer-readable media, i.e., memory, with a data store and instructions for storing the computation model, i.e., second program. This is shown in Fig. 2. Wherein the computational model implements the second algorithm, i.e., neural network ([0031]).).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 7, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over He et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2016/0379112, hereinafter He) in view of Ooi et. al., “SINGA: A Distributed Deep Learning Platform” (hereinafter Ooi).

Regarding claim 6, He teaches:
…: 
performing, by the computing device ([0019], [0052], and [0054]: describing computing devices with computer readable media comprising a plurality of modules for performing various computations. This is shown in Figs. 1 and 2.), a first computation on a first input for generating a 30plurality of first outputs ([0064]: describing performing a first computation based on a first algorithm (e.g., computing transformations based on non-linear transformation functions/algorithms) on input data (e.g., period data 1 to W) to generate a plurality of first outputs (e.g., denoted as input sets 1 to W). This is shown in Figs. 3-5.);  32Attorney Docket No. 8021S-1127 (SS-54802-US) 
determining, by the computing device ([0019], [0052], and [0054]: describing computing devices with computer readable media comprising a plurality of modules for performing various computations. This is shown in Figs. 1 and 2.), a computing parameter based on computing information of the system ([0086], [0115], and [0118]: describing determining of computing parameters of the neural network. The computing parameters comprising computing information such as: computing load like output values obtained via transformations ([0064] and [0080]) or computations in the neural network layers ([0083]-[0084]) or computing capability such as resource allocation of computing resources ([0015] and [0019]) or neuron parameters ([0086], [0115], and [0118]).); 
determining, by the computing device ([0019], [0052], and [0054]: describing computing devices with computer readable media comprising a plurality of modules for performing various computations. This is shown in Figs. 1 and 2.), N candidates from the first outputs based on the computing parameter, where N >= 2 ([0064], [0066], [0078], and [0088]: describing generation of N candidates of the plurality of first outputs (denoted as input sets 1 to W as described above) based on the computing parameter such as resource allocation ([0015] and [0019]). Wherein the N candidates range in value from 1 to W, wherein W can be equal to 4 or 6, i.e., the N candidates have values that are >= 2 ([0066] and [0078]). This is shown in Figs. 3-5.); and  
5performing, by the computing device ([0019], [0052], and [0054]: describing computing devices with computer readable media comprising a plurality of modules for performing various computations. This is shown in Figs. 1 and 2.), a second computation on the N candidates by performing a parallel-processing operation on the N candidates using a neural network model (describing additional computations on the N candidates (denoted as the input sets 1 to W) such as additional transformations to the respective input data sets to obtain “input-specific parameters” ([0080]) or computing outputs such as estimated values based on the respective input data sets ([0083] and [0089]). This is shown in Figs. 4 and 5. The additional computations being performable via a neural network parallel processing operations ([0016] and [0078]-[0079]).).

While the cited reference He teaches the above limitations of claim 6, it does not explicitly teach the preamble: “A method of operating a neural network system comprising a computing device for performing a hybrid computation, the method comprising”. Ooi teaches: a machine learning process/method for a distributed deep learning neural network system called SINGA that is implemented via worker groups and server groups, i.e. computing devices (Ooi Sections 1, 2, and 4 all). Wherein SINGA performs hybrid computations (Ooi Sections 1, 3.1 and 4.1). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the determinations and computations in the cited reference to include the hybrid computations in Ooi. Doing so would enable “present a distributed deep learning system, called SINGA, for training big models over large datasets. An intuitive programming model based on the layer abstraction is provided, which supports a variety of popular deep learning models. SINGA architecture supports both synchronous and asynchronous training frameworks. Hybrid training frameworks can also be customized to achieve good scalability. SINGA provides different neural net partitioning schemes for training large models.” (Ooi Abstract). 

Regarding claim 7, the rejection of claim 6 is incorporated. He teaches:
The method of claim 6, wherein the computing parameter comprises at least one of a size of inputs of the neural network model, a number of the inputs ([0021] and [0061]: describing a plurality of inputs, which are derived from a plurality of data sources. This is shown in Fig. 3.), a number of instances of the neural network model, and an batch mode of the neural network model.

Regarding claim 12, the rejection of claim 7 is incorporated. He teaches:
The method of claim 7, wherein the neural network model comprises a plurality of layers ([0079]: describing that computation model comprising the neural network, wherein the neural network comprises a plurality of layers.), and the performing of the second computation comprises: 
generating N first computation outputs by performing a first sub operation on the N candidates, the first sub operation corresponding to a first layer from among the plurality of layers ([0079]-[0080] and [0083]: describing first sub-operations that occur in the input/first layers of a plurality of layers in the neural network, wherein the first sub-operations comprise transformations of the input data sets 1 to W (i.e., N candidates) or other computations to generate a plurality of outputs based on the first sub-operations (i.e., N first computation outputs), wherein such outputs can be denoted as xt. This is depicted in Figs. 4 and 5: showing outputs from the input/first layers that range from 1 to W.); and 
generating N second computation outputs by performing a second sub operation on the N first computation outputs, the second sub operation corresponding to a second layer from among the plurality of layers ([0079] and [0083]: describing second sub-operations that occur in the hidden/second layers of the plurality of layers in the neural network, wherein the second sub-operations comprise calculating activation values, weights, etc. of the data sets 1 to W received from the input/first layers (i.e., N first computation outputs) to generate a plurality of outputs based on the second sub-operations (i.e., N second computation outputs), wherein such outputs can be denoted as ht. This is depicted in Figs. 4 and 5: showing outputs from the hidden layers that range from 1 to W.).

Regarding claim 13, the rejection of claim 6 is incorporated. He teaches:
The method of claim 6, wherein the determining of the computing parameter comprises determining the computing parameter based on at least one of a computing load ([0064] and [0083]-[0084]: describing computing loads such output values, e.g. obtained via transformations or computations in the neural network layers.) and a computing capability of the neural network system ([0015]: describing computing resource capability of the computing device clusters. Wherein the computing device clusters comprise the neural network system ([0043]).).

Regarding claim 14, the rejection of claim 13 is incorporated. He teaches:
The method of claim 13, wherein the computing load comprises at least one of a number of the plurality of first outputs ([0064]: describing computing load with first outputs as denoted by transformations of the input data, which results in the first outputs. Wherein the first outputs are numbered between 1 to W as shown in Fig. 2, with examples of W being 4 or 6 ([0078]). That is, the number of the plurality of first outputs can range from, e.g. 1 to 4 or 1 to 6.), a dimension of each of the plurality of first outputs, a capacity and power of a memory required for processing based on the neural network model, and a data processing speed required by the neural network system, and 
the computing capability comprises at least one of usable power, a usable hardware resource, a usable memory capacity ([0015]: describing computing resource capability such as “random-access memory (RAM) space” availability.), a system power state, and a remaining quantity of a battery which are associated with the neural network system.

Regarding claim 15, the rejection of claim 6 is incorporated. He teaches:
The method of claim 6, wherein the computing device comprises heterogeneous first and second processors ([0032]: describing the various types of processors and their combinations, resulting in heterogeneous processors. Wherein the processors comprise first and second processors ([0016] and [0019]) and as shown in Fig. 1.), and 
the first computation is performed by the first processor ([0064]: describing a first processor such as an extraction module that performs a first computation based on a first algorithm. Wherein the extraction module is implemented via a processor and computer-readable with relevant instructions ([0054]-[0055] and [0150]-[0151]).), and 
the second computation is performed by the second processor ([0016], [0094], and [0150]: describing multiple processors such as multi-core processors or multiple processing units, wherein such processors or units can denote a second processor, for performing parallel processing operations. Wherein the processors can implement a computational model comprising a neural network model to perform the additional computations ([0078-[0080] and [0082]-[0083]).).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over He et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2016/0379112, hereinafter He) and Ooi et. al., “SINGA: A Distributed Deep Learning Platform” (hereinafter Ooi) in view of Vinyals et. al., “Pointer Networks” (hereinafter Vinyals). 
Regarding claim 8, the rejection of claim 7 is incorporated. The cited references in combination do not explicitly teach: “wherein each of the plurality of first outputs has a first size, and the determining of the computing parameter comprises determining the size of the inputs to be K times the first size, where K >=1.” Vinyals teaches: 
“wherein each of the plurality of first outputs has a first size (Vinyals Sections 2.1-2.3 and 3: describing that the outputs have a size C. Wherein the size of C varies depending on the problem being solved, e.g. convex hull or triangulation, as shown in Fig. 2.), and 
the determining of the computing parameter comprises determining the size of the inputs to be K times the first size, where K >=1 (Vinyals Sections 2.1 and 2.3: describing determination that the input size is equal to the output size, i.e., first size. Wherein the input size being equal to output size denotes K times value with K = 1.).”
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the determinations and computations with the hybrid computations in the combined cited references to include the sizes in Vinyals. Doing so would enable a Pointer-Net, i.e., Ptr-Net, model that “solves the problem of variable size output dictionaries using a recently proposed mechanism of neural attention…. [Wherein] Ptr-Nets not only improve over sequence-to-sequence with input attention, but also allow us to generalize to variable size output dictionaries. We show that the learnt models generalize beyond the maximum lengths they were trained on.” (Vinyals Abstract).

Regarding claim 9, the rejection of claim 8 is incorporated. The cited references in combination do not explicitly teach: “wherein a size of outputs of the neural network model is K times a size of the outputs when the size of the inputs is equal to the first size.” Vinyals further teaches: outputs of the neural network are equal (i.e., K = 1) to the size of the outputs when the size of the inputs is equal to the first size (Vinyals Sections 2.1 and 2.3). Wherein the first size denotes the size of the first outputs as recited in claim 8, i.e., input sizes are equal to output sizes. Vinyals teaches the outputs of the neural network can be K times the outputs when the input sizes equal the output sizes, i.e., the outputs can equal each other when K = 1.   
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the determinations and computations with the hybrid computations in the combined cited references to include the sizes in Vinyals. A motivation to combine the cited references was previously given.

Regarding claim 10, the rejection of claim 7 is incorporated. He teaches:
The method of claim 7, wherein the determining of the computing parameter comprises ([0086], [0115], and [0118]: describing the updating module for determining computing parameters of the neural network in an adaptive manner via backpropagation.). …, and
 determining the number of the instances of the neural network model to be a multiple number ([0015], [0019], and [0031]: describing a selection/determination of a plurality of computing device clusters, e.g. determining/selecting N values for the computing device clusters, wherein each computing device cluster comprises a computational model that comprises an instance of a neural network (NN). Thus, resulting in a plurality of NN instances, i.e., a multiple number of NN instances, wherein the multiple is at least 1. This is shown in Fig. 1.).

While the cited reference He teaches the above limitations of claim 10, it does not explicitly teach: “determining the size of the inputs of the neural network model to be equal to a size of the plurality of first outputs”. Vinyals teaches: computational determination that the output size is equal to the input size for the neural network (Vinyals Sections 2.1 and 2.3). This is shown in Fig. 1. 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the determinations in the cited reference to include the equal sizes in Vinyals. Doing so would enable a Pointer-Net, i.e., Ptr-Net, model that “solves the problem of variable size output dictionaries using a recently proposed mechanism of neural attention…. [Wherein] Ptr-Nets not only improve over sequence-to-sequence with input attention, but also allow us to generalize to variable size output dictionaries. We show that the learnt models generalize beyond the maximum lengths they were trained on.” (Vinyals Abstract).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over He et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2016/0379112, hereinafter He) and Ooi et. al., “SINGA: A Distributed Deep Learning Platform” (hereinafter Ooi) in view of Merrill et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2016/0335119, hereinafter Merrill).

Regarding claim 11, the rejection of claim 7 is incorporated. The cited references in combination do not explicitly teach: “wherein the determining of the computing parameter comprises determining the batch mode based on the computing information, and determining the number of the inputs based on the batch mode.” Merrill teaches:
“wherein the determining of the computing parameter comprises determining the batch mode based on the computing information (Merrill [0021]-[0022], [0034]-[0035], [0038], and [0040]: describing determination of batch mode via batches of jobs for the batch neural network processor (BNNP) system, wherein the batch mode is based on scheduling, computing availability, and/or sizes of buffers/results. That is, computing information.), and 
determining the number of the inputs based on the batch mode (Merrill [0021], [0035], and [0038]: describing determination of number of inputs, wherein the inputs relate to the batches of jobs for the batch mode.).”
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the determinations and computations with the hybrid computations in the combined cited references to include the batch mode in Merrill. Doing so would enable “[a] multi-processor system for batched pattern recognition may utilize a plurality of different types of neural network processors and may perform batched sets of pattern recognition jobs …. The system may also include a load scheduler, which may schedule batched jobs from multiple job dispatchers, via initiators, to one or more batched neural network processors for executing the neural network computations.” (Merrill Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Hung et. al. “A Parallel Genetic/Neural Network Learning Algorithm for MIMD Shared Memory Machines”: describing a parallel hybrid neural network learning algorithm. Wherein the hybrid algorithm comprises of two learning stages: “The first learning stage is used to accelerate the whole learning process by using a genetic algorithm with the feedforward step of the adaptive conjugate gradient neural network (ACGNN) learning algorithm. The genetic algorithm performs global search and seeks a near-optimal initial point (weight vector) for the second stage.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762. The examiner can normally be reached M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELENE A. HAEDI/
Examiner, Art Unit 2128